Citation Nr: 1822376	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  11-33 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lower back disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Crawford, Associate Counsel


INTRODUCTION

The Veteran had active military service in the U.S. Marine Corps from March 1988 to October 1989.  

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.   

In April 2015, the Veteran testified before the undersigned Veterans Law Judge at a hearing conducted at the above RO.  A copy of the transcript has been associated with the Veteran's claims file.  

In August 2017, the Veteran submitted additional evidence in support of her appeal, along with a waiver of initial RO consideration.  However, this evidence is duplicative of that already associated with the record.  Therefore, no waiver of agency of original jurisdiction consideration is required, and the Board may fairly proceed with adjudication of the Veteran's claim.  38 C.F.R. § 20.1304 (2017).

Although the Veteran had previously appointed Veterans of Foreign Wars of the United states as her representative in the instant appeal, a VA Form 21-22, signed by the Veteran in September 2015, reflects that Disabled American Veterans (DAV) is her current representative.  (See VA Form 21-22, Appointment of Veterans Service Representative As Claimant's Representative, dated and signed by the Veteran in September 2015, uploaded and received to the Veteran's Virtual VA electronic record on September 29, 2015).

In February 2016, the Board remanded the issues of service connection for a lower back disorder and a left knee disorder for further development.  In January 2017, the RO granted service connection for left knee instability and left knee patellofemoral pain syndrome.  As this is considered a full grant of benefits, the issue of service connection for a left knee disorder is no longer on appeal.  
In May 2016, the Veteran filed a timely notice of disagreement (NOD) with a June 2015 rating decision that denied service connection for posttraumatic stress disorder.  However, the RO has not yet issued a statement of the case (SOC).  Ordinarily, the claim would be remanded for the issuance of an SOC pursuant to Manlincon v. West, 12 Vet. App. 238 (1999).  However, it appears the RO has acknowledged the Veteran's NOD and additional action is pending.  See May 2016 notice letter to Veteran (acknowledging the receipt of her June 2015 NOD).  Therefore, this situation is distinguishable from Manlincon, where a notice of disagreement had not been recognized, and remand is not necessary at this time.  


FINDING OF FACT

The Veteran's lower back disability, lumbosacral spine degenerative disc disease with bilateral lower extremity radiculopathy, is etiologically related to her military service.  38 U.S.C. §§ 1112, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 307, 309 (2017).


CONCLUSION OF LAW

The criteria for service connection for a lower back disability, lumbosacral spine degenerative disc disease with bilateral lower extremity radiculopathy, have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

As the Board's decision to grant service connection for a lower back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.

II.  Factual Background, Legal Criteria, and Analysis

As an initial matter, the Board notes it has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis will focus specifically on what the evidence shows, or fails to show, as to the issue on appeal.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).
	
Certain chronic diseases, which are listed in 38 C.F.R. § 3.309(a), including arthritis, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active service.  38 U.S.C. §§ 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b) (2017).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  Id.  However, if chronicity in service is not established or where the diagnosis of chronicity may be legitimately questioned, a showing of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2017).  A claimant "can benefit from continuity of symptomatology to establish service connection in the ultimate sense, but only if [the] chronic disease is one listed in § 3.309(a)."  Walker, 708 F.3d at 1337.  Service connection may nonetheless be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2017).

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  Furthermore, it is the responsibility of the Board to assess the credibility and weight to be given to the evidence.  Hayes v. Brown, 5 Vet. App. 60 (1993).

The Veteran is seeking service connection for a lower back disorder.  The Veteran contends that she injured her back when she was involved in an altercation with a prisoner on or around August 1989 while she was in the military.  She contends that she has had continuous back pain ever since service.  See, e.g., April 2015 Hearing Testimony; August 2009 VA examination; July 2016 VA examination.  

Service treatment records show that the Veteran had a back injury.  The Veteran's February 1988 Report of Medical Examination and Report of Medical History were silent for any back problems.  A July 1989 health record shows that the Veteran fainted and fell on her back while she was in formation.  The Veteran complained of pain in her back when she fell.  In July 1989, the Veteran had an x-ray performed of her thoracic spine.  The radiologic report showed minimal anterior compression fracture of the T8.  In August 1989, it was noted that the Veteran complained of back pain and was diagnosed with muscle spasm/strain.  

A July 2016 VA examination reflects current diagnoses of degenerative arthritis, intervertebral disc syndrome, and vertebral fracture of the thoracolumbar spine.  During her August 2009 VA examination, the Veteran was diagnosed with retrolisthesis L3-L4, facet arthrosis L5-S1, and degenerative disc disease L4-L5, and L5-S1.  

The question to be resolved in this case is whether the Veteran's current back disability is related to her military service.  In weighing the evidence of record, the Board finds that the most probative evidence of record is at least in relative equipoise as to whether the Veteran's back disability is related to her service.  

In September 1995, the Veteran visited a private outpatient medical center in order to have an MRI of her lumbar spine performed.  It was noted that the Veteran had a history of lower back pain.  The impression showed central herniation of the L5-S1 disc with slight deformity of the dural sac and degenerative changes in the L4-5 disc.  

A VA treatment record in December 2004 showed that the Veteran continued to have lower back pain.  In a July 2009 VA treatment record, it was noted that the Veteran had been having back pain for about 20 years.  Subsequently, an MRI was performed of the Veteran's back.  The results did not reveal evidence of an acute injury.  However, degenerative disc disease and facet arthrosis of the lower lumbar spine was found.  In August 2014, the Veteran was afforded another MRI for her back.  The Veteran was assessed with lower back pain, facet joint hypertrophy and pain, degenerative disc disease with disc bulge, and disc herniation and foraminal stenosis.  

In April 2015, the Veteran testified at a hearing before the Board.  She reported that she injured her back while she was in the military.  The Veteran asserted that she continued to have back problems after she left service.  The Veteran reported that she sought treatment for her back after she got out of the military and before she started going to VA for medical treatment in 2004.  

In August 2009, the Veteran was afforded a VA examination for her back condition.  The Veteran reported she had back pain ever since service.  The VA examiner opined that it was less likely than not that the Veteran's current degenerative joint disease and facet arthrosis were caused by or a result of the Veteran's documented compression fracture T8 that was obtained while on active duty.  

In July 2015, the Veteran submitted a medical opinion, dated June 2015, from a private physician, Dr. C.G.  Dr. C.G. stated that he was a primary care/sports medicine physician within an orthopedic practice.  Dr. C.G. noted that he reviewed the Veteran's service treatment records and VA medical records from 2004 to present.  Dr. C.G. noted that the Veteran injured her back while in service when she and other correction officers were in an altercation with a prisoner.  The private physician reported that the Veteran suffered from herniated disc L4-5, bulging L5-S1.  Dr. C.G. stated that after examining the Veteran, her chart and medical records, it was his medical and professional opinion that it was more likely than not that the Veteran suffered the physical traumas during her military service, as noted in her record (lower back condition L4-5 herniation, L5-S1 bulging, August 1989), which caused, contributed to, and aggravated her condition.  

In July 2016, the Veteran was afforded another VA examination for her back.  The VA examiner opined that that it was less likely than not that the Veteran had a low back disability that had its onset during or was etiologically related to military service.  The VA examiner noted that service treatment records showed that the Veteran fainted in July 1989 while standing formation and fell on her back on the grass.  She was found to have a minor T8 anterior compression fracture without any other abnormalities documented.  There was no other documentation found of any other back injury.  Post separation medical records noted low back pain in 2004 without any mention of pain in the thoracic spine.  A radiograph of the thoracic spine, dated December 5, 2012, was negative for any compression fracture.  Further, the VA examiner stated that she reviewed the opinion by Dr. C.G.  Dr. C.G. stated that the Veteran suffered physical trauma in August 1989 causing her lumbar back condition.  The VA examiner explained that she found no documentation in the Veteran's service treatment records to support this.  The VA examiner pointed out that Dr. C.G. did not mention that the Veteran was involved in an automobile accident in 1998 where she was rear ended.  

In May 2016, the Veteran submitted another medical opinion from the private physician, Dr. C.G.  Dr. C.G. reported that the Veteran was diagnosed with L4-L5 herniation in L5-S1 disc bulges.  He explained that disc bulges or herniation was common for patients who were involved in physical military training.  Further, deep squats, heavy lifting, carrying a heavy pack, and trauma from previous falls were likely the cause of her disc bulges and herniation in her lumbar spine.  

The August 2009 VA medical opinion is insufficient for purposes of determining service connection because the VA examiner did not explain why he opined that the Veteran's lower back disability was not related to service.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from whether it is factually accurate, fully articulated, and has sound reasoning for the conclusion).

However, the Board finds that the July 2016 VA medical opinion and the opinion provided by Dr. C.G. to both be of equal probative value.  Both the July 2016 VA examiner and Dr. C.G. performed an examination on the Veteran and reviewed her VA treatment records and service treatment records.  Both the July 2016 VA examiner and the private physician took into consideration the circumstances of the Veteran's back problems while in service and explained their conclusions with a sufficient rationale.  Although the July 2016 VA examiner pointed out that Dr. C.G. did not consider the fact that the Veteran was involved in a car accident in 1998, the records show that the Veteran had back pain prior to 1998, as indicated by a 1995 x-ray of the Veteran's spine.  Dr. C.G. explained that disc bulges or herniation was common for patients, like the Veteran, who were involved in physical training.  

As for the Veteran's lay statements that she has had back pain ever since service, the Board finds these statements to be both competent and credible.  See Layno v Brown, 6 Vet. App. 465 (1994) (competent lay testimony includes that which the witness has actually observed, and is within the realm of his personal knowledge);. Caluza v. Brown, 7 Vet. App. 498 (1995) (providing factors to consider when assessing the credibility of lay evidence, to include facial plausibility, internal consistency, and consistency with other evidence).  The evidence shows that the Veteran has had back problems since service.  Moreover, the earliest postservice treatment record available, which was the 1995 MRI of the Veteran's lumbar spine showed that the Veteran had a history of lower back pain.  Resolving reasonable doubt in favor of the Veteran, the Board finds that she experienced chronic symptoms of back pain in service and continuous symptoms of back pain after service separation; therefore, the criteria for service connection based on chronicity and continuity have been met.  

In conclusion, the Board finds that the evidence is at least in equipoise as to whether the Veteran's back disability, lumbosacral spine degenerative disc disease with bilateral lower extremity radiculopathy, is related to her military service.  Resolving reasonable doubt in the Veteran's favor, service connection for a lower back disability, lumbosacral spine degenerative disc disease with bilateral lower extremity radiculopathy, is granted.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159(c)(4), 3.303(b), 3.309(a) (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


						(CONTINUED ON NEXT PAGE)

ORDER

Service connection for a lower back disability, lumbosacral spine degenerative disc disease with bilateral lower extremity radiculopathy, is granted.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


